Citation Nr: 1456547	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  08-33 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a thoracolumbar spine disability from March 1, 2008.  

2. Entitlement to a higher initial rating for radiculopathy of the left lower extremity, rated 0 percent prior to October 17, 2012, and 20 percent from that date.  

3. Entitlement to a higher initial rating for radiculopathy of the right lower extremity, currently rated 20 percent disabling from October 17, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on multiple periods of active duty, including from July 1988 to January 1989 and from July 1989 to July 1993.  He was also ordered to active duty for special work in July 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for lumbar spine disc herniation and facet arthrosis, and assigned, in pertinent part, a rating of 10 percent, effective from March 1, 2008.  He appealed only that portion of the decision.  An October 2009 rating decision increased the rating for the service-connected lumbar spine disability to 20 percent, effective March 1, 2008.  In September 2012, the case was remanded for additional development by another Veterans Law Judge.  A February 2013 rating decision granted service connection for radiculopathy of the left lower extremity, rated 0 percent, effective July 10, 2007, and increased the rating to 20 percent from October 17, 2012; and granted service connection for radiculopathy of the right lower extremity, rated 20 percent, effective October 17, 2012.  Accordingly, the issues on appeal have been recharacterized, above.  As the Veteran is in receipt of less than the maximum schedular rating for his lumbar spine disability, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1. Prior to March 7, 2009, the Veteran's disc herniation and facet arthrosis of the lumbar spine is not shown to have been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less; ankylosis of the thoracolumbar spine and/or incapacitating episodes of disc disease are not shown.  

2. From March 7, 2009, the Veteran's disc herniation and facet arthrosis of the lumbar spine is reasonably shown to have been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less; ankylosis of the thoracolumbar spine and/or incapacitating episodes of disc disease are not shown.  

3. From July 10, 2007, to March 6, 2011, the Veteran's disc herniation and facet arthrosis of the lumbar spine was manifested by symptoms analogous to mild incomplete paralysis of the sciatic nerve of the left lower extremity, but is not shown to have been manifested by symptoms analogous to moderate, or greater, paralysis.  

4. From March 7, 2011, the Veteran's disc herniation and facet arthrosis of the lumbar spine has been manifested by symptoms analogous to moderate incomplete paralysis of the sciatic nerve of the left lower extremity, but is not shown to have been manifested by symptoms analogous to moderately severe, or greater, paralysis.  

5. From July 10, 2007, to March 6, 2011, the Veteran's disc herniation and facet arthrosis of the lumbar spine was manifested by symptoms analogous to mild incomplete paralysis of the sciatic nerve of the right lower extremity, but is not shown to have been manifested by symptoms analogous to moderate, or greater, paralysis.  

6. From March 7, 2011, the Veteran's disc herniation and facet arthrosis of the lumbar spine has been manifested by symptoms analogous to moderate incomplete paralysis of the sciatic nerve of the right lower extremity, but is not shown to have been manifested by symptoms analogous to moderately severe, or greater, paralysis.  


CONCLUSIONS OF LAW

1. Prior to March 7, 2009, a rating in excess of 20 percent for the orthopedic manifestations of the Veteran's disc herniation and facet arthrosis of the lumbar spine is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2014).  

2. From March 7, 2009, a 40 percent rating, but no higher, is warranted for the orthopedic manifestations of the Veteran's disc herniation and facet arthrosis of the lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2014).  

3. From July 10, 2007, to March 6, 2011, a 10 percent rating, but no higher, is warranted for the Veteran's radiculopathy of the left lower extremity, as a neurologic abnormality associated with his service-connected disc herniation and facet arthrosis of the lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Codes 5243, 8520 (2014).  

4. From March 7, 2011, a 20 percent rating, but no higher, is warranted for the Veteran's radiculopathy of the left lower extremity, as a neurologic abnormality associated with his service-connected disc herniation and facet arthrosis of the lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Codes 5243, 8520 (2014).  

5. From July 10, 2007, to March 6, 2011, a 10 percent rating, but no higher, is warranted for the Veteran's radiculopathy of the right lower extremity, as a neurologic abnormality associated with his service-connected disc herniation and facet arthrosis of the lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Codes 5243, 8520 (2014).  

6. From March 7, 2011, a 20 percent rating, but no higher, is warranted for the Veteran's radiculopathy of the right lower extremity, as a neurologic abnormality associated with his service-connected disc herniation and facet arthrosis of the lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Codes 5243, 8520 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  Because this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for his low back disorder, no additional notice is required regarding this downstream element of the service connection claim for lumbar spine disability.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

The Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and pertinent postservice treatment records have been secured.  The Veteran was afforded VA examinations in February 2008, October 2012, and April 2013.  The Board finds the examination reports adequate with respect to the issues decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board further finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate ratings ("staged ratings") may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Intervertebral disc syndrome (IVDS) is rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Rating IVDS); whichever is more favorable to the Veteran.  38 C.F.R. § 4.71a, Codes 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Code 5243, Note 1.  

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Notes following the General Rating Formula criteria provide the following:  First, associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the ROM of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal ROM stated in the regulation.  38 C.F.R. § 4.71a.  

Code 8520 provides a rating for paralysis of the sciatic nerve.  Under Code 8520, a 10 percent rating is warranted when incomplete paralysis of the sciatic nerve is mild; a 20 percent rating is warranted when incomplete paralysis of the sciatic nerve is moderate; a 40 percent rating is warranted when incomplete paralysis of the sciatic nerve is moderately severe; a 60 percent rating is warranted when incomplete paralysis of the sciatic nerve is severe, with marked muscular atrophy.  A maximum 80 percent rating is warranted for complete paralysis of the sciatic nerve, including when the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

According to the note preceding Code 8510, the term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on ROM measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

July 10, 2007, private medical records from Fletcher Allen Health Care show that the Veteran had pain and decreased sensation from the lower back to the feet.  Neurological evaluations were normal.  

VA treatment records show that in July 2007, the Veteran had radicular pain to both legs; he was able to feel pressure but not light touch, muscle strength of the lower extremities was 3 to 3+ bilaterally, and there was decreased function of the lower extremities; in August 2007, he had continued pain with numbness in both lower extremities with difficulty controlling the movement/weakness of the left leg; there was an increase in motor strength to 4 to 4+/5 on the right and 3+/5 on the left; he required a mobility device to ambulate in a functional manner; in September 2007, he denied any radicular symptoms to the legs, although he had numbness in both legs; on physical evaluation, muscle strength was 4/5 on the left side and 5/5 on the right, reflexes were 2+ bilaterally, and sensory testing found decreased sensation bilaterally; September 2007 and 2008 magnetic resonance imaging (MRI) of the lumbar spine revealed exaggeration of lordotic curvature and disc disease; in January and May 2008, September 2011, and May 2012, he had epidural steroid injections in his lumbar spine; in January 2008, it was noted that he walked normally without any radicular pain, weakness, or numbness; and a January 2008 electromyogram (EMG) found evidence of left L4 radiculopathy.  

On February 2008 VA examination, the Veteran reported low back pain with some radiation into his left thigh that had resolved since his epidural injection, flare-ups on average 2-3 times a month, lasting about a day, during which he was predominantly couch-bound.  He did not require an assistive device to walk, could walk or drive on average for up to 20 minutes without rest, was able to bathe, dress, and eat without significant restrictions, and had significant limitations with bending, lifting, and twisting.  On physical examination, thoracolumbar ROM was forward flexion of 80 degrees with pain from 75 to 80 degrees, extension of 30 degrees with pain from 25 to 30 degrees, left and right lateral flexion of 25 degrees with pain from 20 to 25 degrees, left and right rotation of 40 degrees with pain from 35 to 40 degrees; and on repetitive motion testing, there was no additional limitation due to pain, weakness, fatigability, or incoordination.  Neurological evaluation of the lower extremities was normal.  

February 2008 VA treatment records show that the Veteran denied pain down his legs, but he had decreased strength in his left leg.  On physical examination, his lumbosacral ROM was forward flexion of 73 degrees with some discomfort, extension of 0 degrees, left rotation limited on extremes of motion, and remaining motions within functional limits; there was full muscle strength of the bilateral lower extremities.  

March 2008 VA treatment records show that the Veteran had an improvement in pain control and ROM since his injury in July 2007; he reported a worsening of lumbar pain and limited ROM since his January 2008 epidural injection; he had radicular pain during physical therapy; and X-rays of the lumbosacral spine did not reveal any significant abnormality.  

April 2008 VA treatment records show that the Veteran reported that he had pain that can radiate down his left leg, his legs were getting weaker especially the left greater than right, he could only walk for 10-15 minutes before resting, and could only drive for 25-30 minutes before his back bothered him.  On physical examination, thoracolumbar spine ROM was forward flexion of 45 degrees with discomfort in both extremes of flexion and returning to upright position, extension of 2 degrees, left flexion limited by 30%, left rotation limited by 25%, right flexion and rotation within functional limits; there was tenderness of the lumbar spine.  Neurological evaluation of the lower extremities found motor strength of 4/5 on the right and 3+/5 on the left.  It was noted that a New York State form for disability was completed indicating that the Veteran was determined to be permanently disabled for purposes of returning to his job as a firefighter.

A May 2008 fitness for duty evaluation (on behalf of the Batavia Fire Department) shows that the Veteran reported numbness over his left thigh extending down to the knee.  On physical examination, his lumbosacral spine ROM was forward flexion of 85 degrees, hyperextension of 10 degrees, and lateral flexion of 50 degrees bilaterally; there were no neurological abnormalities in the extremities.  The consulting physician opined that the Veteran would be capable of performing sedentary administrative or clerk duties, but not be able to perform activities that utilize his low back for any physical or exertional purposes.  

A June 2008 VA treatment record notes that although it does appear that the Veteran can perform less strenuous physical activities, it appears that he still has physical limitations which will likely persist to some degree.  Given the level of improvement since his last evaluation, the Veteran may well be retainable if cleared by a medical evaluation board for job reclassification within the limits of a permanent profile, but the Veteran did not wish to have a job reclassification.  Pending the results of a neurosurgery evaluation, the Veteran should return to his full time civilian employment in an acceptable capacity to be determined by his employer.  

VA treatment records show that in June through August 2008, he had decreased sensation and radiating pain in his left lower extremity and a left antalgic gait, and the assessment was disc disease of the lumbosacral spine and lumbar radiculopathy L4-5 left; September 2008 MRI revealed exaggeration of the lordotic curvature of the lumbar spine and disc disease; in September 2008, the Veteran reported that he had not been able to do his regular duties as a firefighter or participate in outdoor recreational activities, and that he had been doing clerical work, since his back injury in July 2007; and in September 2008, neurological evaluation found decreased sensation in the left lower extremity and MRI revealed exaggeration of the lordotic curvature and disc disease of the lumbosacral spine.  

August through October 2008 private treatment records from University of Buffalo Neurosurgery show that the Veteran denied leg pain, but had some numbness, weakness, and decreased sensation throughout the left lower extremity.  On physical examination, he had back pain and tenderness, an antalgic gait, good muscle strength/bulk and reflexes in the bilateral lower extremities, and decreased sensation in the entire left lower extremity.  

November 2008 VA treatment records show that the Veteran reported back pain that radiated down his left leg, and that he was still serving in the Reserves, doing light duty as a clerk and some recruiting work.  On physical examination, thoracolumbar spine ROM was forward flexion of 50 degrees, extension of 10 degrees, left rotation limited by 25%, left lateral flexion limited on extremes of motion, and remaining motions within functional limits; there was tenderness and guarding with continued left leg radicular symptoms.  Neurological evaluation found motor strength of 4/5 in the right lower extremity and 3+/5 in the left lower extremity.  December 2008 records show that he continued to report radiating pain with weakness down the left lower extremity.  

A January 2009 private treatment record from Millard Fillmore Gates Emergency Department shows that the Veteran aggravated his back condition when he fell on ice.  He reported worsening pain, numbness and paresthesias now in both legs.  Neurological evaluation found decreased sensation and pain in both lower extremities.  MRI revealed disc disease of the lumbosacral spine.  

January 2009 VA treatment records show that the Veteran reported that he was seen at the emergency room after he fell on ice and re-aggravated his back.  On physical examination, he had normal spinal contour and discomfort and numbness radiating to both of his lower extremities.  The diagnosis was lumbar spondylosis and radiculopathy.  

January 2009 private treatment records from University of Buffalo Neurosurgery show that the Veteran reported complete numbness of both legs for the prior 3 months and left leg pain down to the toes; there were no right leg symptoms except numbness in the thigh.  

A February 2009 VA treatment record shows that the Veteran reported back pain that radiated down the left leg.  On physical examination, thoracolumbar spine ROM was forward flexion of 40 degrees with pain throughout, extension was lacking approximately 10 degrees of 0 degrees, left rotation was limited by 25%, and left lateral bending was limited on extremes of motion; there was increased lumbar lordosis; and there was tenderness to palpation.  Neurological evaluation found motor strength of 4/5 in the right lower extremity and 3/5 in the left lower extremity.  

A March 7, 2009, internal medicine examination report by Industrial Medicine Associates, he had back pain that radiated to both legs, moderate to severe limitation in standing, walking, squatting, bending, or heavy lifting, and moderate limitation in sitting and lying down.  He reported that he cooked and cleaned once a week; did not do laundry or shopping; showered, bathed, and dressed daily with help; watched television, listened to the radio, and did light reading; and he did not participate in sports, socialization, or other hobbies.  On physical examination, thoracolumbar spine ROM was forward flexion of 20 degrees, extension of 0 degrees, left and right lateral flexion of 20 degrees, and left and right rotation of 20 degrees with pain.  

An April 2009 private treatment record from University of Buffalo Neurosurgery shows that the Veteran reported that traction had relieved his leg pain, but he still had some numbness in his leg and his leg still felt weak at times.  Physical examination found full strength, symmetrical reflexes, and a stiff gait.  

VA treatment records show that in March 2009, he reported low back pain aggravated by lifting and walking; in April 2009, a VA physician noted that in March 2009, the Veteran's back was forcibly flexed during a disability examination, leading to exacerbation of the numbness in his leg; the VA physician opined that the Veteran was unable to engage in any occupation requiring him to lift, twist, or stand for prolonged periods; May 2009 MRI revealed disc disease of the lumbar spine; in July 2009, neurological evaluation found normal muscle bulk, tone, and strength in the lower extremities, normal reflexes bilaterally, diminished sensation over the left anterior lateral thigh, although EMG-nerve conduction studies (NCS) were normal; in July and August 2009, he had back pain that radiated to the left lower extremity, tenderness of the lumbar spine, and diminished sensation in the left leg; in December 2009, he reported numbness in the left thigh and weakness in the left leg, and he had diminished sensation in the left leg; and in August 2010, he reported increased back pain with radiation to both lower extremities following prior treatment.  

A February 2011 VA treatment record shows that the Veteran reported progressive difficulty walking and intermittent radiating pain and burning to the kneecap area bilaterally.  He was able to walk for 10-15 minutes before needing to rest and sit for 30 minutes before needing to move about.  On physical examination, thoracolumbar ROM was moderately to severely limited in flexion and extension, and lateral flexion and rotation were limited on extremes of mobility bilaterally; there was tenderness of the spine; and gross motor strength of the lower extremities was diminished.  

A March 7, 2011, VA treatment record shows that the Veteran reported low back pain, numbness and pain in his thighs, and buckling of the knees when walking.  On physical examination, thoracolumbar ROM was forward flexion of 20 degrees with pain, extension of 10 degrees with pain, and left and right lateral flexion of 10 degrees with pain; there was tenderness of the spine.  Neurological evaluation of the lower extremities found radicular pain bilaterally, some diminished sensation on the thigh, and diminished reflexes of the ankles.  

VA treatment records show that in August 2011, he had back pain radiating down the left leg, tenderness in his lumbosacral spine, limited ROM of the lumbar spine in all planes, normal gait, and grossly intact neurologic evaluation; August 2011 MRI revealed disc disease of the lumbosacral spine; in March 2012, he had numbness in both legs; in April 2012, he reported that he again had radicular pain in his lower extremities after a few months of some relief; in May 2012, he continued to have back pain that radiated into his lower extremities, ROM was moderately limited in all planes, and neurologic evaluation was normal; and in September 2012, he had left lower extremity radicular pain and burning, diminished sensation in both lower extremities, and diminished reflexes in both knees.   

On October 2012 VA examination, the Veteran reported that he estimated his back was approximately 30-40% normal with further worsening to 10-20% normal during flare-ups that occurred about twice a week.  During flare-ups he was predominantly couch-bound and only able get up to use the bathroom and to perform minimal activities.  The examiner opined that based on the history provided by the Veteran, he has further restrictions during flare-ups, worsening his symptoms by approximately 50%.  It was noted that the Veteran had IVDS, but did not have incapacitating episodes requiring total bed rest in the prior 12-month period.  It was also noted that bilateral radiculopathy was diagnosed in October 2012.  On physical examination, thoracolumbar spine ROM was forward flexion of 60 degrees with pain at 40 degrees, extension of 20 degrees with pain at 5 degrees, left and right lateral flexion of 20 degrees with pain at 10 degrees, left rotation of 30 degrees or greater with pain at 10 degrees, and right rotation of 25 degrees with pain at 10 degrees; there was functional impairment due to less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing; there was no guarding or muscle spasm; although there was tenderness, it was not severe enough to result in abnormal gait or spinal contour; and he walked with a limp using a crutch and had significant difficulty getting in and out of a chair.  The examiner noted that repetitive motion testing was deferred to prevent complications with an epidural steroid injection the Veteran had earlier that day.  Neurological evaluation was normal except for symptoms related to bilateral lower extremity radiculopathy.  Imaging studies revealed arthritis of the thoracolumbar spine.  It was noted that the Veteran's thoracolumbar spine disability caused severe restrictions of activity, including sitting limited to 30 minutes; standing limited to 20 minutes; inability to bend, lift, or twist; walking with his crutch limited to 20-25 minutes; inability to cut his own lawn, hunt without special arrangements (e.g., transportation, tenting, heating); and restricted ability to do house chores.  

VA treatment records show that in November 2012, he reported some relief from his lower extremity symptoms following an epidural injection, but he continued to have pain within his left leg and burning in his thigh; in January 2013, he reported that due to back pain he was unable to do heavy lifting or yard work, and could perform his own activities of daily living, do light housework, climb one flight of stairs at home, and walk for 15 minutes before needing to rest; and in March 2013, he underwent permanent implantation of a spinal cord stimulator. 

On April 2013 VA examination, the examiner noted that the Veteran had undergone surgical implantation of a spine stimulator in March 2013 which had decreased his pain.  The Veteran reported back pain that limits his ability to walk more than 10 minutes without resting, lift heavy objects (e.g., a gallon of milk), do activities of daily living, or participate in recreational activities.  He had flare-ups that occur "when he does too much."  The Veteran also reported that he estimated his back was approximately 30-40% normal with further worsening to 10-20% normal during flare-ups that occurred about twice a week.  During flare-ups he was predominantly couch-bound and only able get up to use the bathroom and to perform minimal activities.  The examiner opined that based on the history provided by the Veteran, he has further restrictions during flare-ups, worsening his symptoms by approximately 50%.  On physical examination, thoracolumbar spine ROM was forward flexion of 35 degrees with pain at 5 degrees, extension of 15 degrees with pain at 10 degrees, left lateral flexion of 20 degrees with pain at 20 degrees, right lateral flexion of 10 degrees with pain at 10 degrees, left and right rotation of 15 degrees with pain at 15 degrees; he was unable to complete repetitive motion testing due to significant pain; there was functional impairment due to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing; and there was tenderness and guarding or muscle spasm, but it was not severe enough to result in abnormal gait or spinal contour.  Neurological evaluation was normal except for symptoms related to bilateral lower extremity radiculopathy.  The Veteran indicated that he could no longer work as a firefighter/paramedic due to chronic pain and inability to do any type of physical work, and that he believed he could not do sedentary work because he could not sit for more than 20 minutes, had to lay down every hour to alleviate his back pain, and did not have the skills required to do a desk job.  

Thoracolumbar Spine Disability

Orthopedic Manifestations

The Veteran has been rated 20 percent from March 1, 2008, for disc herniation and facet arthrosis of the lumbar spine.  The Board is granting a 40 percent rating for the orthopedic manifestations of the Veteran's disc herniation and facet arthrosis of the lumbar spine from March 7, 2009.  

      Prior to March 7, 2009

Prior to March 7, 2009, the Veteran's disc herniation and facet arthrosis of the lumbar spine is not shown to have been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less.  VA and private medical records show he had forward flexion of the thoracolumbar spine of more than 30 degrees.  Therefore, prior to March 7, 2009, a rating in excess of 20 percent for the orthopedic manifestations of the Veteran's thoracolumbar spine disability is not warranted.  

The Board has considered whether a higher rating is available during this period based on consideration of DeLuca factors.  In this regard, the Board notes that the February 2008 VA examiner indicated that there was no additional limitation due to pain, weakness, fatigability, or incoordination.  

	

Since March 7, 2009

On March 7, 2009, private physical examination by IMA, the Veteran had forward flexion of the thoracolumbar spine limited to 20 degrees.  He continued to have forward flexion limited to 30 degrees or less through March 2011 VA treatment.  Although the October 2012 and April 2013 VA examination reports show forward flexion greater than 30 degrees, the Board notes that the Veteran reported that he had flare-ups approximately twice a week when he would be predominantly couch-bound, although able to get up to perform minimal activities.  Additionally, the VA examiners did not discount his accounts of flare-ups that cause further limitation of ROM.  Therefore, it is reasonably shown that from March 7, 2009, the Veteran's disc herniation and facet arthrosis of the lumbar spine has been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less.  

Additionally, the Veteran has not had ankylosis of the thoracolumbar spine or incapacitating episodes of disc disease at any time during the appeal period.  Notably, on April 2013 VA examination, he denied a history of incapacitating episodes requiring total bed rest.  Accordingly, a 40 percent rating, but no higher, is warranted for the orthopedic manifestations of the Veteran's thoracolumbar spine disability.  

In light of the foregoing, the Board concludes that prior to March 7, 2009, a rating in excess of 20 percent for the orthopedic manifestations of the Veteran's thoracolumbar spine disability is not warranted; however, from that date, a rating of 40 percent, but no higher, for the orthopedic manifestations of his thoracolumbar spine disability is warranted.  

Radiculopathy of the Bilateral Lower Extremities

	Prior to March 7, 2011

Regarding objective neurologic abnormalities associated with the Veteran's disc herniation and facet arthrosis of the lumbar spine, the Board is granting a 10 percent rating for radiculopathy of each lower extremity from July 10, 2007, to March 6, 2011, and a rating of 20 percent from March 7, 2011.  

It is reasonably shown that from July 10, 2007, to March 6, 2011, the Veteran's disc herniation and facet arthrosis of the lumbar spine was manifested by symptoms analogous to mild incomplete paralysis of the sciatic nerve of the left and right lower extremities.  Beginning on July 10, 2007, the evidence shows wholly sensory involvement of the sciatic nerve of each lower extremity.  Although the Veteran had pain and decreased sensation in his lower extremities at that time, neurological evaluation was normal.  

Symptoms analogous to moderate, or greater, paralysis of either lower extremity are not shown prior to March 7, 2011.  From July 10, 2007, to March 6, 2011, the evidence shows ongoing complaints of radicular pain and numbness, and infrequent reports weakness.  Neurological testing during that period was generally normal, although there were occasional findings of radicular pain and decreased sensation.  Notably, during that period, he underwent epidural injections and traction treatment which only temporarily relieved his radicular symptoms.  

Accordingly, the Board finds that the overall evidence reflects that the Veteran's radiculopathy of the bilateral lower extremities is most closely analogous to mild incomplete paralysis of the sciatic nerve, and warrants a 10 percent rating, but no higher, for each lower extremity from July 10, 2007, to March 6, 2011.  

	From March 7, 2011

The March 7, 2011, VA neurological evaluation of the lower extremities found radicular pain bilaterally, diminished sensation on the thighs, and diminished ankle reflexes.  Although an epidural injection in September 2011 provided some relief of his radicular symptoms, he continued to have radicular pain and numbness.  By September 2012, neurological evaluation again found radicular pain and burning, diminished sensation in both lower extremities, and diminished reflexes.  Therefore, the Board finds that the overall evidence reflects that the Veteran's radiculopathy of the bilateral lower extremities is most closely analogous to moderate incomplete paralysis of the sciatic nerve, and warrants a staged rating of 20 percent, but no higher, for each lower extremity from March 7, 2011.  

The above-cited and discussed evidence for this period of time does not suggest that the severity brought about by the instant service-connected disability is moderately severe so as to warrant a 30 percent rating for either lower extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  This conclusion is supported by the fact that the neurological examination at that time showed that many of the findings remained normal and that some of his neurological symptoms were intermittent.  In this regard, an August 2011 VA treatment record notes normal gait and grossly intact neurological evaluation, and in April 2012 he reported that he had had some relief from radicular symptoms.  In May 2012, neurological examination was again normal.  For these reasons, the Board is of the opinion that his symptoms most closely approximate a moderate level of disability during this period.

The Board has considered whether referral for extraschedular consideration is warranted for the orthopedic manifestations of the Veteran's disc herniation and facet arthrosis of the lumbar spine and for the associated neurologic abnormalities.  There is no objective evidence of impairment (due to symptoms of the orthopedic manifestations and/or neurologic abnormalities associated with his disc herniation and facet arthrosis of the lumbar spine) that is not encompassed by the schedular ratings assigned.  The Veteran reports pain, limitation of motion, numbness, sensory deficits, and weakness due to his lumbar spine disability; all these symptoms are addressed in the Diagnostic Codes discussed above.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of his disc herniation and facet arthrosis of the lumbar spine is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, a May 2010 rating decision awarded the Veteran a total disability rating based on individual unemployability (TDIU), effective October 30, 2008; the Veteran did not appeal that decision.  Accordingly, the Board finds the matter of entitlement to a TDIU rating is moot.  



ORDER

A rating in excess of 20 percent for the Veteran's disc herniation and facet arthrosis of the lumbar spine prior to March 7, 2009, is denied.  

A rating of 40 percent, but no higher, for orthopedic manifestations of the Veteran's disc herniation and facet arthrosis of the lumbar spine is granted from March 7, 2009, subject to the laws and regulations governing the payment of compensation benefits.  

A separate 10 percent rating, but no higher, for the Veteran's left lower extremity radiculopathy is granted from July 10, 2007, to March 6, 2011; and a rating of 20 percent, but no higher, is granted from March 7, 2011, subject to the laws and regulations governing the payment of compensation benefits.  

A separate 10 percent rating, but no higher, for the Veteran's right lower extremity radiculopathy is granted from July 10, 2007, to March 6, 2011; and a rating of 20 percent, but no higher, is granted from March 7, 2011, subject to the laws and regulations governing the payment of compensation benefits.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


